Citation Nr: 1811265	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-06 433	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of pension benefits in the calculated amount of $6,228.00.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1974 to September 1978.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision issued by the Debt Management Center.  

The Veteran was scheduled for a Board hearing in February 2017, but failed to appear.  A February 2017 statement requested rescheduling; however, in light of the withdrawal, further discussion of good cause for failure to appear is moot.  

FINDING OF FACT

In August 2016 and December 2017, prior to the promulgation of a decision in the appeal, the Veteran and his representative requested withdrawal of the appeal.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law.  38 U.S.C. § 7105.  An appeal may be withdrawn by a Veteran or an authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Through August 2016 and December 2017 correspondences, the Veteran and his representative withdrew the appeal.  As there remain no allegations of errors of fact or law, the Board does not have jurisdiction to review the appeal.

ORDER

The appeal is dismissed.



		
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


